DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This office action is in response to the arguments filed 2/10/2021.  A new ground of rejection is introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishriki et al. (US 20190097472) in view of Hashizume et al. (US 20080308755).

As to claim 1, Mishriki et al.’s figures 7A-7C show an apparatus for wireless power transfer comprising: a ball (712) including a first conductive winding (702); and a ball-socket (700) disposed around the ball, wherein the ball socket including a second conductive winding (701), wherein the first conductive winding is electrically isolated from the second conductive winding.  Figure 1 fail to show that the ball is irremovably from the socket.  However, Hashizume et al.’s figures 2a-2c show a device having ball (12); a ball socket disposed around the ball such that the ball is irremovably disposed within the ball-socket; a ball rod (22) connected to the ball; and socket rod (24) connected to the ball-socket, 
As to claim 2, the modified Mishriki et al.’s figures show that the first conductive winding takes a shape of one or more parts of a surface of a sphere. 
As to claim 3, the modified Mishriki et al.’s figures show that the first conductive winding takes a shape of a hemisphere. 
As to claim 11, the modified Mishriki et al.’s figures show an apparatus for wireless power transfer comprising: a ball (712) including a first conductive plate; and a ball-socket (711) including a second conductive plate, wherein the first conductive plate is electrically isolated from the second conductive plate, and the first conductive plate extends within the ball rod connected to the ball. 
As to claim 17, the modified Mishriki et al.’s figures show that the first conductive plate and the second conductive plate form opposing partial or complete hemispheres.
As to claims 21 and 22, the modified Mishriki et al.’s figures shows a method for wireless power transfer comprising: acquiring or fabricating an apparatus according to claims 1 and 11; and applying alternating current to either the first conductive winding or the second conductive winding to transfer power via inductive coupling or magnetic resonance (inherent).


As to claims 9 and 19, the modified Mishriki et al.’s figures show that the first conductive winding extends within the ball rod connected to the ball (to provide power to/from the rod, figure 6).  
As to claims 10 and 20, planar equatorial is well known in the art. It is seen an obvious design preference to select planar equatorial for the first conductive winding for the purpose of achieving optimum power transferring. 
As to claims 23 and 24, wireless power transfer via capacitive coupling is well known in the art.  It would have been obvious to one having ordinary skill in the art to transferring Mishriki et al.’s wireless power via capacitive coupling for the purpose of achieving desired resonant frequency.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishriki et al. (US 20190097472) in view of Hashizume et al. (US 20080308755) and Hathaway (US 6382227).
The modified Mishriki et al.’s figures fail to show that the ball socket (14) comprises a ledge.  However, Hathaway’s figure 1 shows a ball socket comprising a ledge (34) that extends outwardly in a direction perpendicular to a direction in which it socket rod extends away from socket.  Therefore, it would have been obvious to one having ordinary skill in the art to further include Hathaway’s ledge to the modified Mishriki et al.’s ball socket for the purpose of allowing compression device 18 to develop an adequate grip on the conjoined segment ball, thereby securing attach the ball and socket together.  The modified figure further fails to show that the second conductive winding is located partially or completely within the ledge of the ball-socket.  However, locating the second winding as claimed is seen as an obvious design preference for the purpose of achieving optimum power transferring.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/QUAN TRA/Primary Examiner, Art Unit 2842